Title: Instruction to Virginia Delegates, 29 November 1781
From: House of Delegates
To: 


In the House of Delegates. Commonwealth of Virginia Thursday the 29 of Novr. 1781
Resolved That provisions ought not to be impressed for the support of the british prisoners after the first day of January next.
Resolved That the delegates of this state in Congress ought to be directed to represent to that body the inability of this country in the present exhausted state of its treasury to furnish those supplies.

Teste John Beckley C. h. D.
Novr. 30. 1781
Agreed to by the Senate
Will Drew C. S.
A copy
John Beckley C. h. D.

